Case 1:20-cv-24086-JAL Document 1 Entered on FLSD Docket 10/06/2020 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION
                                   Case No. ______________________

 NELSON A. MARTINEZ, and other similarly            )
 situated individuals,                              )
                                                    )
                  Plaintiff(s),                     )
                                                    )
 v.                                                 )
                                                    )
 COSTA LINDA CONDOMINIUM                            )
 ASSOCIATION, INC.,                                 )
                                                    )
                  Defendant.                        )
                                                    )

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiff(s), NELSON A. MARTINEZ (“Plaintiff”) and other similarly situated

 individuals, sue the Defendant, COSTA LINDA CONDOMINIUM ASSOCIATION, INC. (the

 “Defendant”), and allege:

                                          JURISDICTION

         1.       This is an action to recover money damages for unpaid overtime wages under the

 laws of the United States 1. This Court has jurisdiction pursuant to the Fair Labor Standards Act,

 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).




 1 Plaintiff will file
                   a charge of discrimination with the Miami-Dade County Commission on Human
 Rights. As soon as the Plaintiff is allowed by law to file a complaint for retaliation and
 discrimination, he will seek leave to amend the instant complaint.



                                       www.saenzanderson.com
                                                                                                 1
Case 1:20-cv-24086-JAL Document 1 Entered on FLSD Docket 10/06/2020 Page 2 of 6



                                               VENUE

         2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

 Honorable Court. Plaintiff is a covered employee for purposes of the Act.

         3.      Defendant is a Florida company, having its main place of business in Miami-Dade

 County, Florida, where Plaintiff worked for Defendant, and at all times material hereto was and is

 engaged in interstate commerce.

                      COUNT I: WAGE AND HOUR VIOLATION BY
              COSTA LINDA CONDOMINIUM ASSOCIATION, INC. (OVERTIME)

         4.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3

 above as if set out in full herein.

         5.      This action is brought by Plaintiff and those similarly situated to recover from the

 Defendant unpaid overtime compensation, as well as an additional amount as liquidated damages,

 costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C. § 201 et seq., and

 specifically under the provisions of 29 U.S.C. § 207. Section 207(a)(1) of the Act states, “No

 employer shall employ any of his employees . . . for a work week longer than 40 hours unless such

 employee receives compensation for his employment in excess of the hours above-specified at a

 rate not less than one and a half times the regular rate at which he is employed.”

         6.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). The Defendant is and, at all times pertinent to this Complaint, was engaged in

 interstate commerce. At all times pertinent to this Complaint, the Defendant operates as an

 organization which sells and/or markets its services and/or goods to customers from throughout

 the United States and also provides its services for goods sold and transported from across state




                                       www.saenzanderson.com
                                                                                                     2
Case 1:20-cv-24086-JAL Document 1 Entered on FLSD Docket 10/06/2020 Page 3 of 6



 lines of other states, and the Defendant obtains and solicits funds from non-Florida sources, accepts

 funds from non-Florida sources, uses telephonic transmissions going over state lines to do its

 business, transmits funds outside the State of Florida, and otherwise regularly engages in interstate

 commerce, particularly with respect to its employees. Upon information and belief, the annual

 gross revenue of the Defendant was at all times material hereto in excess of $500,000 per annum,

 and/or Plaintiff and those similarly situated, by virtue of working in interstate commerce, otherwise

 satisfy the Act’s requirements.

        7.      By reason of the foregoing, the Corporate Defendant is and was, during all times

 hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

 commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff

 and those similarly situated was and/or is engaged in interstate commerce for the Defendant. The

 Defendant’s business activities involve those to which the Act applies. The Defendant is a

 condominium association and, through its business activity, affects interstate commerce. The

 Plaintiff’s work for the Defendant likewise affects interstate commerce. Plaintiff was employed

 by the Defendant initially as a maintenance worker and then as a security guard for the Defendant’s

 business.

        8.      While employed by the Defendant, Plaintiff worked on some weeks approximately

 an average of 65 hours per week without being compensated at the rate of not less than one- and

 one-half times the regular rate at which he was employed.

        9.      Specifically, from October 5, 2017 through July 21, 2020 (146.71 compensable

 weeks), Plaintiff worked overtime approximately 146.71 weeks.




                                      www.saenzanderson.com
                                                                                                    3
Case 1:20-cv-24086-JAL Document 1 Entered on FLSD Docket 10/06/2020 Page 4 of 6



         10.        Plaintiff was employed as a maintenance worker and security guard performing the

 same or similar duties as that of those other similarly situated maintenance workers and security

 guards whom Plaintiff observed working in excess of 40 hours per week without overtime

 compensation.

         11.        Plaintiff worked for the Defendant from approximately July 15, 2010 to July 21,

 2020, the date he was wrongfully terminated. In total, Plaintiff worked approximately 146.71

 compensable weeks under the Act, or 146.71 compensable weeks if we count 3 years back from

 the filing of the instant action.

         12.        The Defendant paid Plaintiff on average approximately $13.50 per hour.

         13.        However, the Defendant did not properly compensate Plaintiff for hours that

 Plaintiff worked in excess of 40 per week.

         14.        Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

 and/or from 3 (three) years back from the date of the filing of this Complaint.

         15.        Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

 time of the filing of this complaint, Plaintiff’s good faith estimate of his unpaid overtime wages is

 as follows:

         a. Actual Damages: $24,757.31

               i.      Calculation: $13.50 (hourly pay) x .5 (overtime rate) x 25 (approximate number

                       of overtime hours) x 146.71 (compensable weeks) = $_24,757.31_

         b. Liquidated Damages: $24,757.31

         c. Total Damages: $49,514.62 plus reasonable attorneys’ fees and costs of suit.




                                         www.saenzanderson.com
                                                                                                       4
Case 1:20-cv-24086-JAL Document 1 Entered on FLSD Docket 10/06/2020 Page 5 of 6



        16.     At all times material hereto, the Defendant failed to comply with Title 29 U.S.C.

 §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly situated

 performed services and worked in excess of the maximum hours provided by the Act but no

 provision was made by the Defendant to properly pay them at the rate of time and one half for all

 hours worked in excess of forty hours (40) per workweek as provided in the Act. The additional

 persons who may become Plaintiffs in this action are weekly-paid employees and/or former

 employees of the Defendant who are and who were subject to the unlawful payroll practices and

 procedures of the Defendant and were not paid time and one half of their regular rate of pay for all

 overtime hours worked in excess of forty.

        17.     The Defendant knew and/or showed reckless disregard of the provisions of the Act

 concerning the payment of overtime wages and remains owing Plaintiff and those similarly

 situated these overtime wages since the commencement of Plaintiff’s and those similarly situated

 employees’ employment with the Defendant as set forth above, and Plaintiff and those similarly

 situated are entitled to recover double damages. The Defendant never posted any notice, as

 required by Federal Law, to inform employees of their federal rights to overtime and minimum

 wage payments.

        18.     The Defendant willfully and intentionally refused to pay Plaintiff overtime wages

 as required by the laws of the United States as set forth above and remains owing Plaintiff these

 overtime wages since the commencement of Plaintiff’s employment with the Defendant as set

 forth above.

        19.     Plaintiff has retained the law offices of the undersigned attorney to represent

 him/her in this action and is obligated to pay a reasonable attorneys’ fee.




                                      www.saenzanderson.com
                                                                                                   5
Case 1:20-cv-24086-JAL Document 1 Entered on FLSD Docket 10/06/2020 Page 6 of 6



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

        A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

            Defendant on the basis of the Corporate Defendant’s willful violations of the Fair Labor

            Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

            overtime compensation for hours worked in excess of forty weekly; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just.

                                          JURY DEMAND

        Plaintiff and those similarly situated demand trial by jury of all issues so triable as of right.

 Dated: October 6, 2020.
                                                        Respectfully submitted,

                                                        By: /s/ Tanesha Blye
                                                        Tanesha Blye, Esquire
                                                        Fla. Bar No.: 0738158
                                                        Email: tblye@saenzanderson.com
                                                        Aron Smukler, Esquire
                                                        Fla. Bar No.: 297779
                                                        Email: asmukler@saenzanderson.com
                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com
                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549
                                                        Counsel for Plaintiff




                                      www.saenzanderson.com
                                                                                                       6
